NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



TEXAS HOLD'EM, LLC, and SQUEEZE                  )
ME INN, LLC,                                     )
                                                 )
              Petitioners,                       )
                                                 )
v.                                               )      Case No. 2D18-3603
                                                 )
TOWN OF FORT MYERS BEACH,                        )
                                                 )
              Respondent.                        )
                                                 )

Opinion filed February 8, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Lee County; John E. Duryea, Jr.,
Judge.

Amy Taylor Petrick and Andrew J.
Baumann of Lewis Longman & Walker,
P.A., West Palm Beach, for Petitioners.

Martha Collins of Collins Law Group,
Tampa, for Respondent.


PER CURIAM.


              Denied.



CASANUEVA, VILLANTI, and ATKINSON, JJ., Concur.